UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 11-4200


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

           v.

JERMAINE     OTEASO   OGATDES   BENNETT,   a/k/a   Jermaine   Oteaso
Bennett,

                 Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00210-TDS-1)


Submitted:    August 19, 2011                 Decided:   August 26, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Lisa Blue Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Jermaine Oteaso

Ogatdes      Bennett    pled       guilty       to    possession          with   intent     to

distribute crack cocaine, 21 U.S.C. § 841(a)(1) (2006) (Count

One),   and    possession          of   firearms       in    furtherance         of   a    drug

trafficking        crime,     18   U.S.C.       § 924(c)(1)(A)(i)           (2006)    (Count

Two).     He was sentenced to 135 months in prison on Count One and

120 months, consecutive, on Count Two.                          Bennett now appeals.

His attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), questioning whether the Fair

Sentencing      Act     of     2010      (FSA)       should     apply       retroactively.

Counsel      concludes,       however,       that     the    issue    is     moot     because

Bennett’s     advisory        Guidelines        range    was       calculated       based   on

Guidelines promulgated pursuant to the FSA. Bennett was advised

of his right to file a pro se supplemental brief but did not

file such a brief.           We affirm.



                                              I

              After reviewing the transcript of Bennett’s Fed. R.

Crim.   P.    11    proceeding,         we   conclude       that    the    district       court

fully   complied       with    the      Rule.        Further,       Bennett’s       plea    was

knowing and voluntary and not the result of force, threats, or

promises other than those in the plea agreement.                            Finally, there

was a factual basis for the plea.

                                              2
                                          II

           Our review of the record convinces us that Bennett’s

sentence   is    procedurally       and    substantively       reasonable.        See

Gall v. United States, 552 U.S. 38, 51 (2007).                       For the drug

offense, Bennett’s properly calculated advisory Guidelines range

was 121-155 months.         With respect to that range, we agree with

the district court that the issue of retroactivity of the FSA is

moot   because     Bennett’s    offense         level    was   calculated       using

Guidelines      promulgated    in    accordance         with   the   FSA.      After

hearing argument from counsel and Bennett, and considering the

18 U.S.C. § 3553(a) (2006) factors, the court sentenced Bennett

within his Guidelines range to 135 months on Count One and to

the statutorily required consecutive, minimum sentence of ten

years on Count Two.         The court made the required individualized

assessment   in    imposing    sentence         and   sufficiently     stated    its

reasons for the chosen, variant sentence.                  See United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).



                                          III

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm.      We   deny       counsel’s   motion    to     withdraw.

This court requires that counsel inform Bennett, in writing, of

his right to petition the Supreme Court of the United States for

                                          3
further review.        If Bennett requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may renew his motion to withdraw at that time.

Counsel’s motion must state that a copy was served on Bennett.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     4